DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 38 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the intensity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 38, the limitation “wherein the predetermined mechanical state of the whispering gallery mode resonator is a state in which the whispering gallery mode resonator vibrates in a second predetermined direction at a second predetermined frequency” contradicts limitation “the predetermined mechanical state of the whispering gallery mode resonator is one of (1) a state in which the whispering gallery mode 
Claim 42 recites the limitations "the first frequency", “the second direction”, “the second frequency” and “the first direction” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 37 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tapalian et al. (U.S. Publication No. 20030206693) in view of Foreman et al. (“Whispering gallery mode sensors”, see attached publication) and Savchenkov et al. (U.S. Publication No. 20130003766).
Regarding claim 27, Tapalian teaches a whispering gallery mode inertial sensor comprising: a whispering gallery mode resonator (Fig.1A, 20); an evanescent coupler (Fig.1A, 30) configured to couple with an evanescent field of the whispering gallery mode resonator so that light is transmitted to and received from the whispering galley mode resonator by the evanescent coupler (Paragraphs 32-33); a displacement sensor (Fig.1A, 70) configured to determine a displacement of the whispering gallery mode 
Tapalian is silent about the controller being further configured to apply a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator.
Foreman teaches the controller being further configured to apply a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator (Pages 193-194 and Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Foreman’s feedback loop to measure inertial in Tapalian’s accelerometer because it would increase sensitivity and accuracy of Tapalian’s accelerometer.
The combination of Tapalian and Foreman is silent about a timing sensor configured to determine a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.
Regarding claim 28, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the acceleration (Page 178, under title “Sensing Mechanisms”) and/or rate of rotation experienced by the whispering gallery resonator is determined according to an error signal generated by the controller in the closed feedback loop (Pages 193-194 and Figure 13).
Regarding claim 29, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the controller is configured to apply at least one of proportional, differential, and integral control within the closed feedback loop to determine the magnitude of the restoring force (Pages 193-194 and Figure 13).
Regarding claim 30, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches the change is caused by motion of the whispering gallery mode resonator (Paragraph 55).
Savchenkov further teaches wherein the timing signal is adjusted by controlling at least one of the frequency and intensity of light used to generate the optical 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.
Regarding claim 31, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the whispering gallery mode inertial sensor further comprises an actuator configured to apply the restoring force (Pages 193-194 and Figure 13).
Regarding claim 32, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the controller is configured to apply the restoring force by varying at least one of the intensity and frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery resonator (Pages 193-194 and Figure 13).
Regarding claim 37, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the predetermined mechanical state of the whispering gallery mode resonator is one of (1) a state in which the whispering gallery mode resonator is substantially stationary, and (2) a state in which the whispering gallery mode resonator vibrates in a first predetermined direction at a first predetermined frequency (Pages 193-194 and Figure 13).

Regarding claim 40, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode resonator is supported by at least two cantilevers extending from the whispering gallery resonator to a frame.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have two cantilevers in Tapalian’s accelerometer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 41, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches wherein the whispering gallery mode inertial sensor is configured to determine at least one of a linear acceleration and a rate of rotation experienced by the whispering gallery mode resonator in at least one direction (Paragraph 55).
Regarding claim 42, instant claim is proviso upon limitation “rate of rotation” not required by the claim 27; therefore, the limitation of instant claims do not come into force.
Regarding claim 43, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches a 
Tapalian is silent about the system is a timing system and the timing signal determined by the timing sensor.
Savchenkov teaches the system is a timing system and the timing signal determined by the timing sensor (Paragraphs 5 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.
Regarding claim 44, Tapalian teaches a method of operating a whispering gallery mode inertial sensor, wherein the whispering gallery mode inertial sensor includes a whispering gallery mode resonator  (Fig.1A, 20) and an evanescent coupler (Fig.1A, 30)  configured to couple with an evanescent field of the whispering gallery mode resonator, wherein the method comprises the steps of: supplying light to the evanescent coupler so that light is transmitted to and received from the whispering galley mode resonator by the evanescent coupler (Paragraphs 32-33); determining a displacement of the whispering gallery mode resonator according to the light received from the whispering gallery mode resonator by the evanescent coupler (Paragraph 33); determining an acceleration and/or rate of rotation experienced by the whispering gallery mode 
Tapalian is silent about applying a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator; and determining a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.
Foreman teachesapplying a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator (Pages 193-194 and Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Foreman’s feedback loop to measure inertial in Tapalian’s accelerometer because it would increase sensitivity and accuracy of Tapalian’s accelerometer.
The combination of Tapalian and Foreman is silent about determining a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.
Savchenkov teaches determining a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator (Paragraphs 5 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into .

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tapalian et al. (U.S. Publication No. 20030206693) in view of Foreman et al. (“Whispering gallery mode sensors”, see attached publication) and Savchenkov et al. (U.S. Publication No. 20130003766) and Lee et al. (U.S. Publication No. 20160069686).
Regarding claim 33, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode inertial sensor comprises at least two evanescent couplers arranged orthogonally to one another.
Lee teaches wherein the whispering gallery mode inertial sensor comprises at least two evanescent couplers arranged orthogonally to one another (As shown in Fig.1F, optical displacement transducers are orthogonally to one another).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s optical displacement transducer arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.
Regarding claim 34, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode inertial 
Lee teaches wherein the whispering gallery mode inertial sensor comprises at least two displacement sensors configured to determine the displacement of the whispering gallery mode resonator in at least two orthogonal directions (As shown in Fig.1F, optical displacement transducers are orthogonally to one another).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s optical displacement transducer arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.
Regarding claim 35, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the controller is configured to apply at least two restoring forces orthogonally to one another.
Lee teaches wherein the controller is configured to apply at least two restoring forces orthogonally to one another (Fig.1F, optical displacement transducers are orthogonally to one another and paragraph 80, each optical displacement transducer includes a laser source 161).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s optical displacement transducer arrangement into Tapalian’s accelerometer because it would allow Tapalian’s 
Regarding claim 36, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode inertial sensor comprises at least two actuators arranged orthogonally to one another.
Lee teaches wherein the whispering gallery mode inertial sensor comprises at least two actuators arranged orthogonally to one another (Fig.1D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s displacement actuator arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.

Claims 38 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Tapalian et al. (U.S. Publication No. 20030206693) in view of Foreman et al. (“Whispering gallery mode sensors”, see attached publication) and Savchenkov et al. (U.S. Publication No. 20130003766) and Mohageg et al. (U.S. Publication No. 20110255094).
Regarding claim 38, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 44 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the predetermined mechanical state of the whispering gallery mode resonator is a state in which the whispering gallery mode 
Mohageg teaches wherein the predetermined mechanical state of the whispering gallery mode resonator is a state in which the whispering gallery mode resonator vibrates in a second predetermined direction at a second predetermined frequency (Paragraphs 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply at least two light beams to Tapalian’s whispering gallery mode resonator because it would make Tapalian’s whispering gallery mode resonator insensitive to resonator temperature.
Regarding claim 45, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 44 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about supplying light bi-directionally to the evanescent coupler in order to establish counter-propagating whispering gallery mode resonances within the whispering gallery mode resonator.
Mohageg teaches supplying light bi-directionally to the evanescent coupler in order to establish counter-propagating whispering gallery mode resonances within the whispering gallery mode resonator (As shown in Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply light bi-directionally to Tapalian’s evanescent coupler because it would make Tapalian’s compact.
Regarding claim 46, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 44 as outlined above, the combination of Tapalian, 
Mohageg teaches supplying at least two light beams between which at least one of frequency, intensity, phase, and polarization differs in order to establish at least two whispering gallery mode resonances of the light within the whispering gallery mode resonator (Paragraphs 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply at least two light beams to Tapalian’s whispering gallery mode resonator because it would make Tapalian’s whispering gallery mode resonator insensitive to resonator temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861